DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20–21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–5, 8–33 of co-pending U.S. Application No. 17/485,625.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2–5, 8–33 of co-pending U.S. Application No. 17/485,625 substantially correspond to claims 2–21, 23, 24, 27 and 28 of instant application.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-14, 16-21, 23-24, 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al. US 2007/0169776 (hereafter Kepler) and further in view of Roscoe US 5,761,030 (hereafter Roscoe).

Regarding claims 2, 20, Kepler teaches an integrated respiratory pressure therapy (RPT) device and humidifier for pressurising and humidifying breathable air to treat a respiratory disorder in a patient (Fig 1A, ¶2), the RPT device comprising:
a blower (30) configured to pressurise the breathable air;
a water reservoir dock (14);
a water reservoir (16) configured to hold a volume of water to be used for humidification of the breathable air (¶38), the water reservoir being movable relative to the water reservoir dock between a secured state (Fig 1A) and an unsecured state (Fig 1B), the water reservoir comprising a water reservoir base (190) and a water reservoir lid (188) connected to the water reservoir base; and
wherein the water reservoir is releasably connected to the water reservoir dock (as shown in Figs 1A-1B),
Kepler does not teach:
a spring configured to be resiliently compressed so that the water reservoir can be moved from the secured state to the unsecured state; 
the water reservoir base and/or the water reservoir lid being configured to move against the bias of the spring between the secured state and the unsecured state,
wherein the water reservoir includes a protrusion and the water reservoir dock includes a recess, and wherein, in the secured state when the water reservoir is sealingly engaged with and secured to the water reservoir dock, the protrusion is biased within the recess by the spring, and
wherein the water reservoir includes a surface that is exposed when the water reservoir is sealingly engaged with the water reservoir dock in the secured state and is configured to receive a downward force that compresses the spring in order to disengage the protrusion from the recess, thus achieving the unsecured state and allowing removal of the water reservoir from the water reservoir dock.
Roscoe teaches a sliding mechanism (Figs 1-2) comprising:
a spring (70) configured to be resiliently compressed so that the water reservoir (34) can be moved from the secured state (tray in housing 14) to the unsecured state (Fig 2); 
the water reservoir base and/or the water reservoir lid being configured to move against the bias of the spring between the secured state and the unsecured state (where the spring is pushed at tab 76 to release the reservoir),
wherein the water reservoir includes a protrusion (72) and the water reservoir dock includes a recess (lip 74), and wherein, in the secured state when the water reservoir is sealingly engaged with and secured to the water reservoir dock, the protrusion is biased within the recess by the spring (col 4 lines 38-52), and
wherein the water reservoir includes a surface that is exposed when the water reservoir is sealingly engaged with the water reservoir dock in the secured state and is configured to receive a downward force (force on tabs 76) that compresses the spring in order to disengage the protrusion from the recess, thus achieving the unsecured state and allowing removal of the water reservoir from the water reservoir dock (col 4 lines 38-60).
Roscoe teaches that the arrangement secures the sliding mechanism (col 4 lines 38-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding mechanism of Kepler (shown in Figs 1A-1B) by incorporating the sliding mechanism (Fig 2) with the spring (70) of Roscoe in order to secure the sliding mechanism (col 4 lines 38-60).

Regarding claim 3, Kepler’s upper and lower housings 188, 190 are pivotably connected via a pair of tab openings 232/tabbed protrusions 214 (the “pair of joints”) proximate the back end (the “first end”) of the tank 16.  See Kepler Figs, 14, 15, [0087].  The tank 16 further comprises a catch 226 (the “latch”) to secure the upper and lower housings 188, 190.  Id.  The catch 226 is positioned on the tank 16 proximate a front end (the “second end”) that is opposite to the back end.  Id.

Regarding claim 4, Kepler’s lower housing 190 comprises a heat conductor 240 (the “conductor plate”) constructed from a heat conducting material.  See Kepler Fig. 14, [0086].  The dock 14 comprises a heating element 352 (the “heater plate”).  Id. at Fig. 18, [0098].  When the tank 16 is connected to the dock 14, the heat conductor 240 thermally engages with the heating element 352 to transfer heat from the heating element 352 to the heat conductor 240.  Id.

Claim 5 requires for the device of claim 4, when the reservoir is configured so that when the reservoir is received in the dock, the spring helps to maintain engagement between the protrusion and the recess and secure the reservoir in the dock.  Also, the spring encourages thermal contact between the conductor plate and the heater plate.
These limitations fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).

Claim 6 requires for the device of claim 2, when the water reservoir is to be removed from the dock, the water reservoir is configured so that downward pressing of the lid compresses the spring, disengages the protrusion from the recess and allows removal of the reservoir from the dock. 
These limitations fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).

Claim 7 requires for the device of claim 2, the spring is compressible to allow relative movement between the reservoir and the dock.
Kepler’s seal 209 is compressible, and allows for this relative movement, because the seal 209 is made from a sealing material.

Claim 8 requires for the device of claim 2, a height and/or shape of the reservoir are dimensioned such that on engaging the reservoir with the dock, and applying downward force to the top surface of the water reservoir, the spring is deflected.
Kepler’s tank 16 is shaped so that the seal 209 will be deflected by downward pressure on the top of the tank 16, because seal 209 is made from a compressible material.

Claim 9 requires for the device of claim 2, the spring does not seal between the base and the lid.
With the combination of Kepler and Roscoe—the spring portion of Roscoe’s latch 70 can be interpreted as the “spring” while the ledge 72 of the latch 70 is the “projections.”  See Roscoe Fig. 2A, col. 4, ll. 38–52.  The spring portion of the latch 70 would not seal between the upper and lower housings 188, 190 of Kepler’s tank 16.  

Regarding claim 10, the tank 16 includes an inlet 18 (the “water reservoir inlet”) and an outlet 20 (the “water reservoir outlet”) positioned on a common, top side wall of the tank 16.  See Kepler Fig. 14, [0038].  The tank 16 is configured to slide relative to the dock 14, so that the inlet 18 and the outlet 20 sealingly engage with a tank inlet interface 308 (the “dock outlet”) and a tank outlet interface 290 (the “dock inlet”) of the dock 14.  Id. at Fig. 18, [0093].  Roscoe’s latch 70 would engage the recess in the sealed configuration.  

Claim 11 requires for the device of claim 10, the water reservoir inlet is associated with a water reservoir inlet passage, and the dock outlet directs pressurized air into the water reservoir inlet in a first longitudinal direction.  The water reservoir inlet passage redirects incoming pressurized air to a second direction that is angled relative to the first direction.
In Kepler, the inlet 20 is associated with an inlet passage in the interior of the tank.  See Kepler [0083].  The tank inlet interface 308 directs pressurized air into the inlet 20 in a first longitudinal direction, toward the back of the reservoir 16.  Id.  A ridge 218 inside the tank 16 redirects incoming pressurized air to a second direction that is angled relative to the first longitudinal direction.  Id.  

Claim 12 requires that the device of claim 10 further comprises an external housing that encloses the blower and includes an air delivery conduit positioned along a rear side of the RPT device.  The dock inlet and the dock outlet are positioned on a lateral side of the external housing.
In Kepler, the gas flow generating system 12 has an external housing that encloses the blower, as seen in Fig. 1B.  The external housing includes an air delivery conduit positioned along a rear side of the RPT device, as seen in Fig. 1B.  The tank inlet interface 308 and a tank outlet interface 290 are positioned on a lateral side of the external housing, because they are provided in inside the dock 14.  

Claim 13 requires for the device of claim 2, the water reservoir dock is configured to receive the water reservoir by horizontally or vertically sliding the water reservoir.
In Kepler, the dock 14 is configured to receive the tank by horizontal or vertical sliding of the tank 16, as seen in Figs. 1A and 1B.  Note that the position of the sliding would depend on whether the dock 14 was laid flat or turned on its side.

Regarding claim 14, the two long sides of housing rim 222 corresponds to the “pair of flanges.”  See Kepler Fig. 14, [0084].  The dock 14 includes guide protrusions 328 which form a pair of sliding rails on either side of the dock 14.  Id. at Fig. 18, [0098].  Each sliding rail includes a surface that faces towards and is spaced from a surface of the water reservoir dock to define a receiving slot, as seen in Fig. 18.  Each of the long sides of the rim 222 is received in the slot when the tank 16 is slid into the dock 14.  Id.

Claim 16 requires for the device of claim 16, an entry end of each slot is enlarged relative to a remainder of the slot.
Kepler teaches this feature because protrusion 328a is tilted upward, enlarging the entry end of the slot formed between protrusion 328a and 328b, as seen in Fig. 18.  

Claim 17 requires for the device of claim 2, the lid includes a pair of hubs and the base includes a pair of sockets to receive the hubs, and a support to engage a part of the lid when the lid is opened to a fully open, upright position.
Kepler’s upper housing 188 comprises a pair of tabbed protrusions 214 (the “pair of hubs”) and the lower housing 190 comprises a pair of tab openings 232 (the “pair of sockets”) to receive the protrusions 214.  See Kepler Fig. 14, [0084].  The bottom edge of tab engaging members 230 is a support to engage part the upper housing 188 when the upper housing 188 is opened to a fully open, upright position.  Id. at Fig. 14, [0084], [0087].

Claim 18 requires that the device of claim 2 further comprises an elastomeric seal between the lid and the base.
Keppler’s seal 224 is an elastomeric seal between the upper housing 188 and the bottom of the lower housing 190.  See Kepler Fig. 14, [0086].

Claim 19 is a combination of claims 3–6, 9–14 and 16.  Claim 19 is unpatentable for the reasons stated in the rejection for each of these claims above.

Regarding claim 21, Kepler’s tank 16 comprises an upper housing 188 (the “lid”) and a lower housing 190 (the “base”).  See Kepler Fig. 14, [0081].  The upper and lower housings 188, 190 are connected by a pair of tab openings 232/tabbed protrusions 214 (the “pair of joints”) proximate the back end (the “first end”) of the tank 16.  Id. at Figs. 14, 15, [0087].  
The tank 16 further comprises a catch 226 (the “latch”) to secure the upper and lower housings 188, 190.  See Kepler Fig. 14, [0084].  The catch 226 is positioned on the tank 16 proximate a front end (the “second end”) that is opposite to the back end.  Id.
The lower housing 190 includes the heat conductor 240.  See Kepler Fig. 14, [0086].  The heat conductor 240 is constructed from a heat conducting material.  Id.  The tank 16 is connected to the dock 14, as seen in Figs. 1A, 1B.  The heat conductor 240 thermally engages with the heating element 352 so as to allow transfer of heat from the heating element 352 to the heat conductor 240 during operation of the heating element 352.  Id. at [0098].  
The limitation indicating that when the reservoir is to be removed from the dock, the reservoir is configured so that downward pressing of the lid compresses the spring, disengages the retainer from the dock, and allows removal of the reservoir from the dock—fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  
Note that it also would have been obvious to use Roscoe’s latch 70 to attach Kepler’s tank 16 to the dock 14, for the reasons stated in the rejection of claim 2 above.  The latch 70 would correspond to the “retainer.”  The upper housing 188 would be pushed down when the latch 70 is disengaged, because the tab portions 76 on the latch 70 are pushed down to release it.  See Roscoe Fig. 2, col. 4, ll. 38–51.  The seal 209 would be partially compressed by this action.
The tank 16 further comprises an inlet 18 (the “water reservoir inlet”) and an outlet 20 (the “water reservoir outlet”) positioned on a common, top side wall of the tank 16.  See Kepler Fig. 14, [0038]. The tank 16 is configured to slide relative to the dock 14, so that the inlet 18 and the outlet 20 sealingly engage with a tank inlet interface 308 (the “dock outlet”) and a tank outlet interface 290 (the “dock inlet”) of the dock 14.  Id. at Fig. 18, [0093].  The elements corresponding to the “retainer” on the tank 16 engage with the dock 16, with this movement.
The inlet 20 is associated with an inlet passage in the interior of the tank.  See Kepler [0083].  The tank inlet interface 308 directs pressurized air into the inlet 20 in a first longitudinal direction, toward the back of the reservoir 16.  Id.  A ridge 218 inside the tank 16 redirects incoming pressurized air to a second direction that is angled relative to the first longitudinal direction.  Id.  
The gas flow generating system 12 has an external housing that encloses the blower, as seen in Fig. 1B.  The external housing includes an air delivery conduit positioned along a rear side of the RPT device, as seen in Fig. 1B.  The tank inlet interface 308 and a tank outlet interface 290 are positioned on a lateral side of the external housing, because they are provided in inside the dock 14.  
The dock 14 is configured to receive the tank 16 by sliding the tank 16, as seen in Figs. 1A and 1B.  
The two long sides of housing rim 222 corresponds to the “pair of flanges.”  See Kepler Fig. 14, [0084].  The dock 14 includes guide protrusions 328 which form a pair of sliding rails on either side of the dock 14.  Id. at Fig. 18, [0098].  Each sliding rail includes a surface that faces towards and is spaced from a surface of the water reservoir dock to define a receiving slot, as seen in Fig. 18.  Each of the long sides of the rim 222 is received in the slot when the tank 16 is slid into the dock 14.  Id.
Each long side of the reservoir 14 is positioned in the receiving slot, when sliding the tank 16 into place, as seen in Figs. 1A and 1B.  This sliding would be at least partially against the bias of the seal 209, because the seal will have upward compression.
The upper housing 188 comprises a pair of tabbed protrusions 214 (the “pair of hubs”) and the lower housing 190 comprises a pair of tab openings 232 (the “pair of sockets”) to receive the protrusions 214.  See Kepler Fig. 14, [0084].  The bottom edge of tab engaging members 230 is a support to engage part the upper housing 188 when the upper housing 188 is opened to a fully open, upright position.  Id. at Fig. 14, [0084], [0087].

Regarding claim 23, the combination of Kepler and Roscoe of claim 20 further teaches wherein the spring bias (70) has to be overcome (via pushing tabs 76) to disengage the retainer (72) and disengage the water reservoir (34) from the water reservoir dock (14), to allow the removal of the water reservoir from the water reservoir dock.

Claim 24 is a combination of claims 3, 4, 6, 10, 11–13 and 17.  Claim 24 is unpatentable for the reasons stated in the rejection for each of these claims above.

Claim 27 requires for the device of claim 2, the spring bias has to be overcome to disengage the protrusion from the recess and disengage the water reservoir from the water reservoir dock, to allow removal of the water reservoir from the dock.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).
Note that the spring portion of Roscoe’s latch 70 can correspond to the “spring” for the reasons stated in the rejection of claim 9 below.

Regarding claim 28, Kepler’s dock 14 comprises a heating element 352 (the “heater plate”).  See Kepler Fig. 18, [0098].  The lower housing 190 comprises a heat conductor 240 (the “conductor plate”) to engage the heating element 352.  Id. at Fig. 14, [0086].  
The limitations indicating that—when the reservoir is configured so that when the reservoir is received in the dock, the spring helps to maintain engagement between the protrusion and the recess and secure the reservoir in the dock, while the spring encourages thermal contact between the conductor plate and the heater plate—fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).

Regarding claim 29, Kepler in view of Roscoe teach all the limitations of claim 2. The combination further teaches wherein the water reservoir is configured to move between the secured position (spring 70 of Rosoe engaged) and the unsecured position (spring 70 of Rosoe pushed down) while the water reservoir is sealingly engaged with the water reservoir dock (as shown in Kepler Figs 1A-1B; where the spring 70 of Roscoe can be disengaged/insecured with the reservoir sealingly engaged).

Regarding claim 30, Kepler in view of Roscoe teach all the limitations of claim 10. The combination further teaches wherein the water reservoir is configured to move relative to the water reservoir dock between the secured position (spring 70 of Rosoe engaged) and the unsecured position (spring 70 of Roscoe pushed down) while the water reservoir inlet and the water reservoir outlet are sealingly engaged (position shown in Fig 1A), respectively, with the dock inlet and the dock outlet of the water reservoir dock (as shown in Kepler Figs 1A-1B; where the spring 70 of Roscoe can be disengaged/insecured with the reservoir sealingly engaged)..

Regarding claim 31, Kepler in view of Roscoe teach all the limitations of claim 10. The combination further teaches wherein the retainer is configured to move between a locked position (spring 70 of Rosoe engaged) and an unlocked position (spring 70 of Rosoe pushed down) relative to the water reservoir dock while the water reservoir is sealingly engaged with the water reservoir dock (as shown in Kepler Figs 1A-1B; where the spring 70 of Roscoe can be disengaged/insecured with the reservoir sealingly engaged)..

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al. US 2007/0169776 (hereafter Kepler) in view of Roscoe US 5,761,030 (hereafter Roscoe) as applied to claim 14 above, and further in view of Armstrong et al. US 2012/0074825 (hereafter Armstrong).

Claim 15 requires that the device of claim 14 further comprises at least one lug positioned between at least one of the sliding rails and its corresponding shoulder.
Kepler fails to disclose that either of the two long sides of reservoir 16 have a lug.
However, Kepler’s tank 16 slid into and out of the dock 14, in the same way as a drawer.  See Kepler Figs. 1A and 1B.  Armstrong disclsoes a drawer 26 comprising lugs 140 on the outer surface.  See Armstrong Fig. 4, [0052].  The lugs assist in allowing the drawer 26 to slide in and out of mounting unit 24.  Id. at [0029].  It would have been obvious to provide Armstrong’s lugs 140 on the outer, longitudinal sides of Kepler’s lower housing 190, to assist the tank 16 in sliding in and out of the dock 14.  

    PNG
    media_image1.png
    804
    1088
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 requires, for the device of claim 20, the water reservoir includes a water reservoir inlet and a water reservoir outlet.  The water reservoir includes a water reservoir base and a water reservoir lid connected to the water reservoir base.  The water reservoir inlet and the water reservoir outlet are positioned on a common side wall of the water reservoir lid.  The water reservoir inlet is associated with an inlet conduit having an interior end terminating within the water reservoir and the water reservoir outlet is associated with an outlet conduit having an interior end terminating within the water reservoir.  A portion of the inlet conduit crosses or overlaps with a portion of the outlet conduit when the water reservoir is viewed from above, such that the portion of the inlet conduit and the portion of the outlet conduit are aligned in a common vertical plane.  The inlet conduit passes below the outlet conduit.  The water reservoir inlet is positioned on the right side of the common side wall of the water reservoir as viewed from the common side wall, and the water reservoir outlet is positioned on the left side of the common side wall as viewed from the common side wall.  The interior end of the inlet conduit is positioned on the left side of the water reservoir as viewed from the common side wall, and the interior end of the outlet conduit is positioned on the right side of the water reservoir as viewed from the common side wall.  The interior end of the inlet conduit has an opening contained in a horizontal plane, and the interior end of the outlet conduit has an opening contained in a vertical plane.
In Kepler, the inlet 18 into the tank is associated with an inlet conduit, as seen in Fig. 15.  See Kepler Fig. 15, [0083].  The outlet 20 is associated with an outlet conduit.  Id.
However, the inlet and outlet conduits do not have the structure as claimed, because they do not overlap in the claimed manner.

    PNG
    media_image2.png
    813
    1013
    media_image2.png
    Greyscale

Claim 25 is allowable for reasons similar to claim 22.  
Claim 26 is allowable because it depends from claim 25.


Response to Arguments
The following is a response to Applicant’s arguments filed 2 May. 2022:

Applicant argues that the anticipation rejection in view of Kepler should be withdrawn.
Examiner agrees. In light of the claim amendments, the pending claims are not anticipated by Kepler.

Applicant argues that Roscoe is not in the same field of endeavor and is not reasonable pertinent to the particular problem with which the applicant was concerned.
Examiner disagrees. In accordance with MPEP 2141, the prior art and Applicant were concerned with latching springs/mechanisms.

Applicant argues that the combination of Kepler and Roscoe would not teach the latch securing the reservoir in the secured position, but rather would catch the reservoir toward the end of the travel.
Examiner disagrees. One of ordinary skill would have use the latch of Roscoe to engage wherever would be suitable for the design of the apparatus. In the apparatus of Kepler, one of ordinary skill would have known to use the latch to secure the reservoir in the engaged position.

Applicant argues that no portion of the reservoir is exposed while in the secured state.
Examiner disagrees. Fig 1A shows a portion of the reservoir is exposed while in the secured state.

Applicant argues that claim 2 contains limitations not found in the copending application and therefore the double patenting rejection should be withdrawn. 
Examiner agrees and the rejection is withdrawn.
However, the double patenting rejections of claims 20-21 and 23 are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776